Name: Commission Regulation (EEC) No 1533/92 of 12 June 1992 concerning the classification of certain goods in the Combined Nomenclature
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  tariff policy;  foodstuff;  wood industry
 Date Published: nan

 16.6.1992 EN Official Journal of the European Communities L 162/5 COMMISSION REGULATION (EEC) No 1533/92 of 12 June 1992 concerning the classification of certain goods in the combined nomenclature THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 (1) on the tariff and statistical nomenclature and on the Common Customs Tariff, as last amended by Commission Regulation (EEC) No 1039/92 (2), and in particular Article 9, Whereas in order to ensure uniform application of the combined nomenclature annexed to the said Regulation, it is necessary to adopt measures concerning the classification of the goods referred to in the Annex to this Regulation; Whereas Regulation (EEC) No 2658/87 has set down the general rules for the interpretation of the combined nomenclature and these rules also apply to any other nomenclature which is wholly or partly based on it or which adds any additional subdivisions to it and which is established by specific Community provisions, with a view to the application of tariff or other measures relating to trade in goods; Whereas, pursuant to the said general rules, the goods described in column 1 of the table annexed to the present Regulation must be classified under the appropriate CN codes indicated in column 2, by virtue of the reasons set out in column 3; Whereas it is appropriate that binding tariff information issued by the customs authorities of Member States in respect of the classification of goods in the combined nomenclature and which do not conform to the rights established by this Regulation, can continue to be invoked under the provisions in Article 6 of Commission Regulation (EEC) No 3896/90 (3), for a period of three months by the holder if a binding contract has been concluded such as is envisaged in Article 14 (3) (a) or (b) of Commission Regulation (EEC) No 1715/90 (4); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee as regards product Nos 1, 2, 3, 4 and 5 in the annexed table; Whereas the Nomenclature Committee has not delivered an opinion within the time limit set by its chairman, as regards product No 6 in the annexed table, HAS ADOPTED THIS REGULATION: Article 1 The goods described in column 1 of the annexed table are now classified within the combined nomenclature under the appropriate CN codes indicated in column 2 of the said table. Article 2 Binding tariff information issued by the customs authorities of Member States which do not conform to the rights established by this Regulation can continue to be invoked under the provisions of Article 6 of Regulation (EEC) No 3796/90 for a period of three months by the holder if a binding contract has been concluded as envisaged in Article 14 (3) (a) or (b) of Regulation (EEC) No 1715/90. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1992. For the Commission Christiane SCRIVENER Member of the Commission (1) OJ No L 256, 7. 9. 1987, p. 1. (2) OJ No L 110, 28. 4. 1992, p. 42. (3) OJ No L 365, 28. 12. 1990, p. 17. (4) OJ No L 160, 26. 6. 1990, p. 1. ANNEX Description of goods Classification CN code Reasons 1. Pale yellow powder, with the taste of dried milk, having the following analytical characteristics (percentage by weight): Milkfat 11,4 Lowfat milk solids 85,9 Water 2,7 Proteins (N x 6,38) 30,6 Lactose 42,9 Phosphorlipides (P x 26) (as percentage of fat content) 17 The product is traded with the name of sweet buttermilk powder enriched with milk fat. 0403 90 13 The classification is determined by the provisions of general rules 1 and 6 on the interpretation of the combined nomenclature and by the wording of CN codes 0403, 0403 90 and 0403 90 13. Classification under headings 0402 and 0404 is excluded because, on the basis of its analytical characteristics (in particular its phospholipides content) the product has the characteristics of buttermilk powder. 2. Cooked preparation of pig meat consisting of a pinkish/brown meat mass containing pieces of meat up to 6 cm in size, pieces of fat and gelatine. The meat and fat content measured in accordance with Regulation (EEC) No 226/89 exceeds 80 % by weight. It is not possible, on the basis of the size and the characteristics of the muscle tissue, to identify whether the pieces of meat come from hams, shoulders, loins or collars of domestic swine. The preparation is put up in cans of a net weight of less than 500 gms. 1602 49 19 The classification is determined by the provisions of general rules 1 and 6 on the interpretation of the combined nomenclature, additional note 2 to Chapter 16 and by the wording of CN codes 1602, 1602 49 and 1602 49 19. 3. Food preparation in the form of a water in milk fat emulsion consisting of:  milk fats 38,5 %  water 52,4 %  sodium caseinate 5,0 %  gelatine 2,0 %  salt 1,5%  emulsifiers 0,6 % The product which resembles butter in consistency, colour, appearance and taste is used as a low-fat spread. 2106 90 99 The classification is determined by the provisions of general rules 1 and 6 on the interpretation of the combined nomenclature and by the wording of CN codes 2106, 2106 90 and 2106 90 99. Having regard to the reduction in content of milk fats and the presence of substances which are not natural constituents of milk, the preparation cannot be considered as a product of CN code 0405 00 10. 4. Preparation consisting mainly of a mixture of approximately 60 % hexacalcium trisodium pentakis (ortho-phosphate), by weight, and approximately 40 % tricalcium bis (orthophospate), by weight, used in animal feed 2309 90 99 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 2309, 2309 90 and 2309 90 99 (see also the Explanatory Notes to the HS, heading 23.09, part II.C). The product does not answer to the descriptions given in Note 3 (A) to Chapter 31. 5. Primidon (INN) 2933 79 00 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature, by Note 3 to Chapter 29 and by the wording of CN codes 2933 and 2933 79 00. This product is to be classified as a lactam. 6. Solid extract of the residual material insoluble in aliphatic solvents obtained during the extraction of rosin from wood, having the following characteristics:  a resin acid content by weight not exceeding 30 %,  an acid number not exceeding 110, and  a melting point of not less than 100 o C. 3823 90 98 Classification is determined by the provisions of general rules 1 and 6 for the interpretation of the combined nomenclature and by the wording of CN codes 3823, 3823 90 and 3823 90 98.